Name: Commission Regulation (EC) NoÃ 353/2006 of 28 February 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 1.3.2006 EN Official Journal of the European Union L 59/8 COMMISSION REGULATION (EC) No 353/2006 of 28 February 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 1 March 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 February 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 28 February 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 80,9 204 41,2 212 94,6 999 72,2 0707 00 05 052 155,9 068 138,2 204 68,1 999 120,7 0709 10 00 220 57,6 999 57,6 0709 90 70 052 133,1 204 55,8 999 94,5 0805 10 20 052 53,7 204 46,5 212 42,5 220 41,6 624 63,0 999 49,5 0805 50 10 052 43,1 220 39,9 624 57,5 999 46,8 0808 10 80 388 115,2 400 126,6 404 103,1 528 89,1 720 79,4 999 102,7 0808 20 50 220 60,6 388 87,6 400 93,6 512 65,7 528 70,8 720 45,0 999 70,6 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.